Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-13, 18, and 24-26 and 28-37 are pending.
Claims 28 and 29 have been withdrawn.
Claim 27 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 18, 24-26, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Byrum (US PGPub No. 20140289909, published September 25, 2014) in view of Chongqing (CN patent no. 109105250A, January 1, 2019), Xi (Xi et al. Sciendo. 60: 155-160. 2010) and Sakamoto (Sakamoto et al., 2009. Scientia Horticulturae 119 (2009) 280-285).
The claims are drawn to the pollen donor plant comprising an allele that facilitates selecting resulting progeny from a method for liquid-mediated delivery of pollen to a stigma of a recipient plant 1 seed produced from said pollination; wherein said solution comprises a nucleic acid molecule; further comprising identifying the F1 hybrid seed using phenotypic markers. Said flower structures enclosing the stigma of the recipient flower are specified as comprising petals and sepals.
	Regarding claims 1 and 32, Byrum teaches a method of cross pollination of soybean wherein pollen is obtained from a donor plant and introduced to a stigma of a recipient plant, thereby pollinating the flower bud with the pollen from the donor plant [0060]. Byrum provides that soy flowers are receptive to pollen for a day prior to the flower bud opening, i.e. when the stigma is enclosed by floral structures [0059], further providing the motivation to pollinate prior to the pollen of the recipient flower 
	Byrum does not teach a method of liquid-mediated delivery of pollen, producing a liquid solution comprising said pollen, nor introducing said solution to an enclosed recipient flower bud. 
Chongqing teaches a method of liquid-mediated delivery of pollen and introducing said solution to a recipient flower (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollination method of Byrum to include the liquid-mediated delivery of pollen with the liquid solution of pollen taught by Chongqing to introduce pollen to a recipient flower because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to use liquid-mediated delivery of pollen to increase the success rate of hybridization using the method of Byrum. One would expect successful liquid-mediated delivery of pollen combining the liquid pollen solution of Chongqing with the cross-pollination of an enclosed recipient flower taught by Byrum.
Xi teaches injecting a solution into an enclosed flower bud with a needle syringe to illicit a desired effect (page 156, right column, paragraph 2). Byrum teaches how to identify flowers which are enclosed by floral structures and receptive [0061]. Byrum teaches one strategy to avoid unwanted self-pollination is to pollinate prior to the pollen of the recipient flower maturing and provides motivation to utilize the 1 day prior to the recipient flower opening by teaching that the soy stigma is receptive to pollen during that period [0059]. Byrum also teaches that care must be taken to prevent damaging the recipient stigma if removing floral structures to cross-pollinate [0061]. One would be motivated to introduce pollen as taught by Byrum by injecting a liquid pollen solution as taught by Chongqing with a needle syringe as taught by Xi during the period which the recipient flower is enclosed by floral structures and the stigma is receptive to pollen as taught by Byrum with the benefits of preventing unwanted self-pollination by pollinating prior to anthesis, preventing unwanted cross-pollination by the 
	Regarding claim 2, Byrum in view of Chongqing and Xi teaches the method of claim 1; Byrum further teaches wherein said pollen is obtained from a plurality of flowers from said donor plant [0061].
Regarding claim 3, Byrum in view of Chongqing and Xi teaches the method of claim 1; Byrum does not teach the step of introducing comprises injecting a liquid solution of pollen into the flower bud. The Applicant provides guidance on the interpretation of injecting, “The injecting may be carried out using any instrument having the capacity to inject a desired amount of solution in the flower bud without disrupting the stigma and ovule”[0024]. Chongqing teaches the step of injecting a liquid pollen solution into the recipient flower bud (abstract, claim 1, claim 2).  Byrum teaches that soybean typically self-pollinates on the day the corolla opens, when anthesis occurs, that the stigma is receptive to pollen about 1 day before anthesis and that when the anthers dehisce on the day of anthesis, pollen grains fall on the stigma, leading to the typically high rate of self-pollination [0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the introduction of pollen of Byrum to include injection of a liquid pollen solution because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to inject the liquid pollen solution to the enclosed, receptive flower buds taught by Byrum to increase the success rate of hybridization using the method of Byrum. One would expect successful liquid-mediated delivery of pollen combining the injection of liquid pollen solution of Chongqing with the cross-pollination of an enclosed recipient flower taught by Byrum. 
While the Applicant has not specified that the claimed invention be drawn to injection by syringe, and the Specification discloses guidance on the interpretation of injecting, “The injecting may be carried out using any instrument having the capacity to inject a desired amount of solution in the flower bud without disrupting the stigma and ovule”, which is rendered prima facie obvious as described 

   	Regarding claim 4, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum discloses further the step of selecting a progeny seed or plant that results from said pollination [0082].
	Regarding claim 5, Byrum in view of Chongqing teaches the method of claim 4 and Byrum further teaches the step of the donor pant comprising an allele that facilitates selecting said progeny plant or seed [0082].
	Regarding claim 6, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches the flower bud is male sterile at the time of cross-pollination [0060].
	Regarding claim 7, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches the flower bud is genetically male sterile or treated with a gametocide [0060].
	Regarding claim 9, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches the recipient plant is a soybean plant [0060].

	 Regarding claim 11, Byrum in view of Chongqing and Xi teaches the method of claim 10 but does not teach the solution comprising pectin methylesterase. Sakamoto teaches the advantage of a liquid pollen suspension comprising pectin methylesterase (PME) to maintain pollen grain viability and increase percentage of fruit set (paragraph bridging pages 280-281). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid pollen solution of Byrum in view of Chongqing to include pectin methylesterase to maintain pollen grain viability and increase percentage of fruit set.  One would expect to successfully pollinate using the method comprising a liquid pollen solution of Byrum in view of Chongqing with the liquid pollen solution comprising pectin methylesterase as taught by Sakamoto. 
Regarding claim 12, Byrum in view of Chongqing and Xi teaches the method of claim 10 but does not teach the liquid pollen solution comprising 10% sucrose. Sakamoto teaches the liquid pollen solution comprising 10% sucrose to prevent explosion of the pollen grains (page 281, right column, paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid pollen solution taught by Byrum in view of Chongqing to prevent pollen grains from exploding and to maintain viability. One would expect to successfully pollinate using the method comprising a liquid pollen solution of Byrum in view of Chongqing with the liquid pollen solution comprising 10% sucrose as taught by Sakamoto.
Regarding claim 13, Byrum in view of Chongqing and Xi teaches the method of claim 10 but does not teach the solution comprising xanthan gum. Sakamoto teaches the advantage of a liquid pollen suspension comprising xanthan gum to facilitate holding pollen grains on the stigma (page 280, right column, paragraph 1). Sakamoto teaches that xanthan gum can be combined in a liquid pollen solution, 
Regarding claim 18, Byrum in view of Chongqing and Xi teaches the method of claim 10 and Chongqing further teaches the liquid pollen solution comprising boric acid (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollination method of Byrum to include the liquid-mediated delivery of pollen with the liquid solution of pollen taught by Chongqing to introduce pollen to a recipient flower because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to use liquid-mediated delivery of pollen comprising boric acid to increase the success rate of hybridization using the method of Byrum. One would expect successful liquid-mediated delivery of pollen combining the liquid pollen solution of Chongqing comprising boric acid with the cross-pollination of an enclosed recipient flower taught by Byrum.
Regarding claim 24, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches collecting seed resulting from said pollination [0071].
Regarding claim 25, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches crossing a progeny plant grown from said seed with itself or a second plant [0072].
Regarding claim 26, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum further teaches creating an opening in said flower bud [0061] prior to introducing pollen. 

Regarding claim 30, Byrum teaches a method of cross pollination of soybean wherein pollen is obtained from a donor plant and introduced to an enclosed stigma of a flower bud on a recipient plant, thereby pollinating the flower bud with the pollen from the donor plant, wherein the enclosed stigma is enclosed by flower structures, further specifying that preventing unwanted self-pollination of a recipient flower can be achieved by introducing pollen from the donor plant to the recipient flower prior to maturation of pollen from the recipient flower, the male parts of the recipient flower removed, genetic male sterility, or application of a chemical gametocide to the male parts of the recipient flower, thereby increasing likelihood of success of the intended pollination [0060]. 
	Byrum does not teach a method of liquid-mediated delivery of pollen, producing a liquid solution comprising said pollen and introducing said solution to an enclosed recipient flower bud. 
Chongqing teaches a method of liquid-mediated delivery of pollen and introducing said solution to a recipient flower (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pollination method of Byrum to include the liquid-mediated delivery of pollen with the liquid solution of pollen taught by Chongqing to introduce pollen to a recipient flower because Chongqing teaches a hybridization success rate improvement of 17.4% (abstract). One would be motivated to use liquid-mediated delivery of pollen to increase the success rate of hybridization using the method of Byrum. One would expect successful liquid-mediated delivery of pollen combining the liquid pollen solution of Chongqing with the cross-pollination of an enclosed recipient flower taught by Byrum.
Xi teaches injecting a solution into an enclosed flower bud with a needle syringe to illicit a desired effect (page 156, right column, paragraph 2). Byrum teaches how to identify flowers which are 
Regarding claim 31, Byrum in view of Chongqing teaches the method of claim 1 and Byrum teaches the donor plant is a soybean plant [0061].
Regarding claim 32, Byrum teaches a method of producing an F1 hybrid soybean seed wherein pollen is obtained from a donor plant and introduced to an enclosed stigma of a flower bud on a recipient plant, thereby pollinating the flower bud with the pollen from the donor plant, wherein the enclosed stigma is enclosed by flower structures, specifying that pollination of the recipient flower must occur prior to maturation of pollen from the recipient flower [0060]. Byrum teaches that flowers enclosed by floral structures which are expected to open the following day are selected as recipient flowers [0061]. Byrum does not teach a method of liquid-mediated delivery of pollen, producing a liquid solution comprising said pollen and introducing said solution to a recipient flower. Chongqing teaches a method of liquid-mediated delivery of pollen and introducing said solution to a recipient flower (claim 1). Instant claim 32 is alternatively drawn to creating an opening in the flower bud and applying liquid pollen solution into said opening, thereby pollinating the recipient flower. Byrum teaches creating an opening and introducing pollen to pollinate the recipient flower [0064]. It would have been obvious to 
Regarding claim 33, Byrum in view of Chongqing and Xi teaches the method of claim 32 and one of ordinary skill in the art would recognize that the solution taught by Chongqing and Byrum in view of Chongqing comprise a nucleic acid molecule, an inherent component of pollen. Nevertheless, the solution of Chongqing comprises at least distilled water, sucrose, gibberellin (plant growth regulator), heteroauxin (plant growth regulator), zeatin (plant growth regulator), dichlorphenoxyacetic acid (plant growth regulator), and sodium alginate (stabilizer, thickening agent) (Embodiment 1, also claim 4). 
Regarding claim 34, Byrum in view of Chongqing and Xi teaches the method of claim 32 and Byrum further teaches the flower bud is male sterile at the time of cross-pollination [0060].
Regarding claim 35, Byrum in view of Chongqing and Xi teaches the method of claim 32 and Byrum further teaches the step of identifying F1 hybrid seed using a marker that facilitates selecting said progeny plant or seed [0082].
Regarding claim 36, Byrum in view of Chongqing and Xi teaches the method of claim 1 and Byrum discloses the recipient flower is enclosed by flower structures comprising petals and sepals [0059]. 
Regarding claim 37, Byrum in view of Chongqing and Xi teaches the method of claim 30 and Byrum discloses the recipient flower is enclosed by flower structures comprising petals and sepals [0059]. 


Applicant’s Arguments
	Applicant’s remarks, filed 05/19/2021, traversed the rejection over 35 USC 103.
The Applicant argues that no claim is obvious because the cited documents or combinations therof do not teach or suggest each feature of any claim, providing for example that Byrum does not teach introducing pollen into an enclosed stigma of a flower bud
	The Applicant requested the Examiner to point to where “Byrum teaches a method of cross pollination of soybean wherein pollen is obtained from a donor plant and introduced into an enclosed stigma” as stated in the Non-Final Rejection filed 05/05/2021. To clarify, Byrum provides motivation rather than a teaching of introducing pollen to a stigma enclosed by flower structures. As stated in paragraph 3 of page 4 of the Non-Final Rejection filed 05/05/2021, Byrum was not presented to address the limitation of introducing pollen to an enclosed recipient flower bud. Byrum was presented to provide that it is known in that art that soy flowers are receptive to pollination while enclosed by floral structures [0059] and that pollination prior to the pollen maturing in the recipient plant has the benefit of preventing self-pollination [0060]. Paragraph [0059] of Byrum provides that the stigma is receptive for 1 day prior to the flower bud opening, while enclosed by floral structures; one of ordinary skill in the art would expect from the teaching of Byrum that introducing pollen to the stigma while enclosed by floral structure that pollination would be successful. Chongqing teaches a liquid pollen solution improving pollination. Xi teaches injecting a solution into an enclosed flower bud with a needle syringe to illicit a desired effect (page 156, right column, paragraph 2). The combination of motivations provided by Byrum with the teaching of a liquid pollen solution by Chongqing and injecting a solution into an enclosed flower bud as taught by Xi would lead one of ordinary skill in the art to predict that introducing 
	The Applicant argues that Byrum teaches artificial hybridization, for which the Applicant has provided a reference under Exhibit A supporting that artificial hybridization typically involves removal of flower structures. The Applicant argues that Byrum also teaches removal of the floral structures; however, the suggestion from Byrum that pollination would be successful while enclosed by flower structures is not negated by teaching desirable alternatives. See MPEP 2143.01. Byrum does not require that floral structures are removed. Byrum suggests that floral structures do not need to be removed by stating that the stigma is receptive before the floral structures open. 
	The Applicant argues that no other document or combination of documents is asserted to teach or suggest the feature of introducing pollen to an enclosed stigma of a soybean flower bud on a recipient plant. However, nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. As provided in the Non-Final Rejection filed 05/05/2021, Xi teaches injection of a solution into an enclosed flower bud; in combination with Byrum, Chongqing and Sakamoto, as previously presented, the instantly claimed invention would be obvious to one of ordinary skill in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Ashley K Buran/Primary Examiner, Art Unit 1662